Case 2:15-cv-00155-D-BR Document 108 Filed 05/28/19                  Page 1 of 1 PageID 1783


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

AMARILLO INDEPENDENT                           §
SCHOOL DISTRICT,                               §
                                               §
        Plaintiff,                             §
                                               §
vs.                                            §         CASE NO. 2:15-CV-155-D
                                               §
THE TRAVELERS LLOYDS                           §
INSURANCE COMPANY,                             §
                                               §
        Defendants.                            §
                                               §


        ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

       On this day came on to be heard the parties’ Joint Motion to Dismiss with Prejudice.

Having considered the Motion, the Court is of the opinion that same should be GRANTED.

       IT IS, THEREFORE, ORDERED, ADJUDGED and DECREED that all claims that

have been and/or could have been asserted in the above-styled lawsuit are hereby dismissed with

prejudice to the re-filing of same, with costs of Court to be taxed against the party incurring the

same. All relief not expressly granted herein is DENIED.

       IT IS SO ORDERED.

       Dated: ______________________
               May 28, 2019


                                             ____________________________________
                                             United States District Judge
